DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulation (insulating the beehive prior to the treatment cycle in claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, “wherein said heating tray comprises overlying metal plates defining a thermally conductive pocket…” appears to recite overlying metal plates as elements of the heating tray separate from and additional to the heat-conductive material previously recited in claim 1. However, this appears to be misrepresentative of the invention in which the heat-conductive material includes the overlying metal plates (paras 0008 and 0034). It is recommended that “said heating tray” in line 1 of claim 6 be replaced with “said heat-conductive material”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2506118), cited on 3/14/19 IDS.
For claim 1, Taylor discloses a heater-equipped man-made beehive 5, comprising: a base 9-11; a substantially enclosed hive body 7 carried on said base (Fig. 1) and comprising a plurality of joined side walls (col 3, ln 10-14 describes ref. 7 having four side walls), a floor 12, and a top (ref. 8 or 19, or upper surface of ref. 7); said hive body defining a slotted entrance (slot forming entrance in Fig. 1; col 4, ln 2-6) along a bottom edge of one of said side walls (Fig. 1), and said entrance being sufficient to allow passage of bees into and from said beehive (Fig. 1; col 4, ln 2-6); and a heating tray 13-18 substantially inserted through the slotted entrance of said hive body and residing adjacent the floor of said hive body (Figs. 1-2), said heating tray comprising an electric heating element 16 (col 4, ln 21-27 describes an electric heater) and a heat-conductive material 13 (col 3, ln 27-30 describes ref. 13 being made of galvanized sheet steel) designed to distribute heat generated by said heating element across a surface area of said heating tray (note this is an intended use limitation, and ref. 13 is capable of distributing heat generated by ref. 16 across a surface area of the heating tray, as shown in Figs. 3-4).

For claim 8, Taylor discloses at least one stacked super 8 located adjacent said hive body (Fig. 1).
For claim 10, Taylor discloses a heater-equipped man-made beehive 5, comprising: a substantially enclosed hive body 7 comprising a plurality of joined side walls (col 3, ln 10-14 describes ref. 7 having four side walls), a floor 12, and a top (ref. 8 or 19, or upper surface of ref. 7); said hive body defining an entrance (slot forming entrance in Fig. 1; col 4, ln 2-6) sufficient for allowing passage of bees into and from said beehive (Fig. 1; col 4, ln 2-6); and a heating element 16 located inside said hive body adjacent the floor (Figs. 1-2), and said heating element adapted to raise an ambient temperature inside said beehive (col 4, ln 21-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2506118) in view of Kalinka (DE 102006021144, machine translation attached).
For claim 3, Taylor is silent about wherein said temperature controller is located outside of said hive body, and mounted at a front edge of said heating tray.
Kalinka teaches a heater-equipped man-made beehive wherein said temperature controller 112 is located outside of said hive body (Figs. 3-4), and mounted at a front edge 13 of said heating tray 111,113,13-15 (para 0025 describes temperature controller 112 being mounted via ref. 12, which is located at a front edge 13 of the heating tray as shown in Figs. 3-6) in order to provide a mobile electrical heating system (para 0027) and to protect the temperature controller against moisture (para 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Taylor such that the temperature controller is located outside of said hive body, and mounted at a front edge of said heating tray as taught by Kalinka in order to provide a mobile electrical heating system and to protect the temperature controller against moisture.
For claim 4, Taylor as modified by Kalinka teaches (references to Kalinka) a corded temperature probe 113 (Figs. 1 and 5 show temperature sensor 113 at the end of cables; para 0025) connected to said temperature controller 112 and having a free end (ref. 113 end) inserted through a hole formed in said hive body (para 0025 describes the cables being passed between two refs. 13, thus, ref. 113 is necessarily inserted through a hole in the hive body).

Kalinka teaches a heater-equipped man-made beehive wherein said heating tray 111,113,13-15 further comprises a temperature sensor 113 (Figs.1 and 5) in order to measure the temperature of the heater, which can be set and kept constant (para 0027). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Taylor such that the temperature controller is located outside of said hive body, and mounted at a front edge of said heating tray as taught by Kalinka in order to measure the temperature of the heater, which can be set and kept constant.
For claim 12, Taylor is silent about a corded temperature probe connected to said temperature controller and having a free end inserted through a hole formed in said hive body.
Kalinka teaches a heater-equipped man-made beehive comprising a corded temperature probe 113 (Figs. 1 and 5 show temperature sensor 113 at the end of cables; para 0025) connected to said temperature controller 112 and having a free end (ref. 113 end) inserted through a hole formed in said hive body (para 0025 describes the cables being passed between two refs. 13, thus, ref. 113 is necessarily inserted through a hole in the hive body). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Taylor to include a corded temperature probe connected to said temperature controller and having a free end inserted through a hole formed in said hive body as taught by .
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2506118) in view of Kemp et al. (US 7556552).
For claims 5 and 13, Taylor teaches wherein said heating element comprises an integrated heating wire 16 (col 4, ln 21-27).
Taylor is silent about wherein said heating element comprises a flexible rubber heating pad with an integrated heating wire.
Kemp et al. teach a heater-equipped man-made beehive wherein said heating element comprises a flexible rubber heating pad (col 8, ln 24-45 describes rubber insulating material; col 10, ln 2-14 describes a silicone rubber electric heat blanket) with an integrated heating wire (col 10, ln 2-14 describes a silicone rubber electric heat blanket, which is a wire wound silicone rubber heaters) in order to electrically isolate the heating element to prevent direct exposure of the bees to the heating element so that the bees do not overheat and to ensure the heat is evenly distributed (col 8, ln 24-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Taylor to include a flexible rubber heating pad with an integrated heating wire as taught by Kemp et al. in order to electrically isolate the heating element to prevent direct exposure of the bees to the heating element so that the bees do not overheat and to ensure the heat is evenly distributed.
For claim 6, Taylor as modified by Kemp et al. teaches (references to Taylor) wherein said heating tray comprises overlying metal plates (top and side surfaces of ref. .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2506118) in view of Scott et al. (US 5211597).
For claim 9, Taylor is silent about a gravity drip bucket feeder carried on a perforated lid of said beehive.
Scott et al. teach a beehive 20 comprising a gravity drip bucket feeder 250 carried on a perforated lid (ref. 252 or 24) of said beehive (Figs. 2, 17 and 18; col 7, ln 1-23) in order to allow liquid bee food to slowly seep to feed bees within the beehive (col 7, ln 1-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Taylor to include a gravity drip bucket feeder carried on a perforated lid of said beehive as taught by Scott et al. in order to allow liquid bee food to slowly seep to feed bees within the beehive.
Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinanis et al. (US 2012/0202403) in view of Taylor (US 2506118), both cited on 3/14/19 IDS.
For claim 14, Sinanis et al. teach a method for controlling invasive pests in a man-made beehive 20, comprising: locating a heating tray 38 inside the beehive (Figs. 1-2); activating the heating tray to raise an ambient temperature inside the hive body to greater than 100 degrees Fahrenheit (para 0045 describes 65 degrees Celsius); maintaining the ambient temperature inside the hive body above 100 degrees 
Sinanis et al. are silent about the heating tray resides adjacent a floor of a hive body.
Taylor teaches a method comprising locating the heating tray 13-18 inside the beehive 5, such that the heating tray resides adjacent a floor 12 of a hive body 7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method step of locating the heating tray inside the beehive of Sinanis et al. to be such that the heating tray resides adjacent a floor of a hive body as taught by Taylor in order to take advantage of the effect of rising heat to heat the beehive.
For claim 16, Sinanis et al. as modified by Taylor teaches (references to Sinanis et al.) wherein the treatment cycle has a duration less than 180 minutes (para 045 describes a bake period of about 4 minutes).
For claim 18, Sinanis et al. as modified by Taylor are silent about insulating the beehive prior to the treatment cycle.
In addition to the above, Taylor teaches insulating (via ref. 14) the beehive prior to the treatment cycle (Fig. 4; col 3, ln 34-39 describes closing the lower side of the casing with a sheet of insulating board 14 secured in place after the heating coil has been placed in position, i.e., before the heat treatment). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sinanis et al. as modified by Taylor to include .
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinanis et al. (US 2012/0202403) in view of Taylor (US 2506118), as applied to claim 14 above, and further in view of Brunner (DE 202015107038, machine translation attached).
For claim 15, Sinanis et al. as modified by Taylor are silent about wherein the treatment cycle has a duration greater than 120 minutes.
Brunner teaches a method for controlling invasive pests in a man-made beehive 1,2 wherein the treatment cycle has a duration greater than 120 minutes (pg. 3, ln 21-29, pg. 5, ln 35-44, and pg. 6, ln 23-27 of machine translation describes a treatment cycle, including a heating-up phase and a holding phase, of up to about 3 hours) in order to kill the Varroa mites without consuming unnecessary current (pg. 3, ln 21-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment cycle in the method of Sinanis et al. as modified by Taylor to have a duration greater than 120 minutes as taught by Brunner in order to kill the Varroa mites without consuming unnecessary current.
For claim 17, Sinanis et al. as modified by Taylor are silent about wherein the treatment cycle has a duration between 120 and 180 minutes.
Brunner teaches a method for controlling invasive pests in a man-made beehive 1,2 wherein the treatment cycle has a duration between 120 and 180 minutes (pg. 3, ln 21-29, pg. 5, ln 35-44, and pg. 6, ln 23-27 of machine translation describes a treatment cycle, including a heating-up phase and a holding phase, of 2-3 hours) in order to kill .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinanis et al. (US 2012/0202403) in view of Taylor (US 2506118), as applied to claim 14 above, and further in view of Tagliaferri (US 2017/0064931).
For claim 19, Sinanis et al. as modified by Taylor are silent about wherein the method comprises at least three treatment cycles annually.
Tagliaferri teaches a method for controlling invasive pests in a man-made beehive 1 wherein the method comprises at least three treatment cycles annually (para 0082 describes three single or multiple treatments during the year, at the start of spring, end of summer, and before winter) in order to keep the colony healthy by destroying close to or equal to 100% of the Varroa mites present in the brood without damaging the eggs, larvae, pupae and adult bees (para 0089). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sinanis et al. as modified by Taylor to include at least three treatment cycles annually as taught by Tagliaferri in order to keep the colony healthy by destroying close to or equal to 100% of the Varroa mites present in the brood without damaging the eggs, larvae, pupae and adult bees.
For claim 20, Sinanis et al. as modified by Taylor and Tagliaferri teach (references to Tagliaferri) wherein a single treatment cycle occurs in each of the spring, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bulanyy (US 2016/0212976), Fischer (DE 3308017), Won (KR 20120031324), Gu (KR 890003038), Bae (KR 20120000773), and Rossa (EP 2789227) each teach a beehive having a heating plate adjacent the floor of the hive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643